Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158027 & (8)(19)                                                                                        David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 158027                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 343181
                                                                    Wayne CC: 06-000343-FC
  ROOSEVELT PATTERSON PETTIFORD,
           Defendant-Appellant.

  _____________________________________/


         By order of May 28, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 7, 2018 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal and
  motions to remand are again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Wayne Circuit Court for an evidentiary
  hearing, to determine whether the defendant’s claim of newly discovered evidence entitles
  him to relief from judgment under MCR 6.508(D). People v Johnson, 502 Mich. 541
  (2018). We decline the prosecutor’s request to stay proceedings on remand pending the
  completion of the Conviction Integrity Unit’s investigation, although we do so without
  prejudice to the prosecutor seeking such relief from the trial court on remand.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 18, 2020
         b0311
                                                                               Clerk